Name: Council Regulation (ECSC, EEC, Euratom) No 1915/85 of 8 July 1985 correcting the salary tables and other items of remuneration laid down by regulations (ECSC, EEC, Euratom) No 419/85 and (ECSC, EEC, Euratom) No 420/85
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection
 Date Published: nan

 12. 7. 85 Official Journal of the European Communities No L 180/3 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 1915/85 of 8 July 1985 correcting the salary tables and others items of remuneration laid down by Regulations (ECSC, EEC, Euratom) No 419/85 and (ECSC, EEC, Euratom) No 420/85 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 1578/85 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first subparagraph of Article 20, and Article 64 of the conditions of employment, Having regard to Council Decision 8 1 / 1061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), Having regard to the proposal from the Commission, Whereas Regulations (ECSC, EEC, Euratom) No 419/85 (4) and (ECSC, EEC, Euratom) No 420/85 (*) were not able to take account of factors arising from certain amendments to German legislation affecting civil servants' salaries ; whereas the effect of these factors could not be estimated before the Regulations were adopted ; Whereas the amounts laid down by Regulations (ECSC, EEC, Euratom) No 419/85 and (ECSC, EEC, Euratom) No 420/85 should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1983 : (a) The table of basic monthly salaries in Article 66 of the Staff Regulations is replaced by the following : (') OJ No L 56, 4. 3 . 1968 , p. 1 . (2) OJ No 154, 10. 6. 1985, p. 1 . (3) OJ No L 386, 31 . 12. 1981 , p. 6 . (") OJ No L 51 , 21 . 2. 1985, p. 1 . 0 OJ No L 51 , 21 . 2. 1985, p. 6 . No L 180/4 Official Journal of the European Communities 12. 7. 85 Grade Step 1 2 3 4 5 6 7 8 A 1 270 651 285 028 299 405 313 782 328 159 342 536 A 2 240 183 253 902 267 621 281 340 295 059 308 778\ A 3 / LA 3 198 915 210 915 222 915 234 915 246 915 258 915 270 915 282 915 A 4 / LA 4 167 107 176 474 185 841 195 208 204 575 213 942 223 309 232 676 A 5 / LA 5 137 775 145 936 154 097 162 258 170 419 178 580 186 741 194 902 A 6 / LA 6 119 056 125 553 132 050 138 547 145 044 151 541 158 038 164 535 A 7 / LA 7 102 485 107 585 112 685 117 785 122 885 127 985\ A 8 / LA 8 90 641 94 294III \ B 1 119 056 125 553 132 050 138 547 145 044 151 541 158 038 164 535 B 2 103 160 107 995 112 830 117 665 122 500 127 335 132 170 137 005 B 3 . 86 526 90 548 94 570 98 592 102 614 106 636 110 658 114 680 B 4 74 838 78 325 81 812 85 299 88 786 92 273 95 760 99 247 B 5 66 894 69 718 72 542 75 366 I C 1 76 332 79 410 82 488 85 566 88 644 91 722 94 800 97 878 C 2 66 393 69 214 72 035 74 856 77 677 80 498 83 319 86 140 C 3 61 935 64 351 66 767 69 183 71 599 74 015 76 431 78 847 C 4 55 953 58 222 60 491 62 760 65 029 67 298 69 567 71 836 C 5 51 608 53 719 55 830 57 941 D 1 58 313 60 863 63 413 65 963 68 513 71 063 73 613 76 163 D 2 53 167 55 432 57 697 59 962 62 227 64 492 66 757 69 022 D 3 49 486 51 604 53 722 55 840 57 958 60 076 62 194 64 312 D 4 46 662 48 574 50 486 52 398 (b)  'Bfrs 4 092 is replaced by 'Bfrs 4 096 in Article 67 ( 1 ) (a) of the Staff Regulations and in Article 1 ( 1 ) of Annex VII thereto,  'Bfrs 5 271 ' is replaced by 'Bfrs 5 276' in Article 67 ( 1 ) (b) of the Staff Regulations and in Article 2 ( 1 ) of Annex VII thereto,  'Bfrs 9 415' is replaced by 'Bfrs 9 424' in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  'Bfrs 4 709' is replaced by 'Bfrs 4 713' in the first subparagraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1983 : (a) The table of basic monthly salaries in Article 20 of the conditions of employment of other servants is replaced by the following : 12. 7. 85 Official Journal of the European Communities No L 180/5 Grade Step 1 2 3 4 5 6 7 8 A 1 270 651 285 028 299 405 313 782 328 159 342 536 A 2 240 183 253 902 267 621 281 340 295 059 308 778 ll A 3 / LA 3 198 915 210 915 222 915 234 915 246 915 258 915 270 915 282 915 A 4 / LA 4 167 107 176 474 185 841 195 208 204 575 213 942 223 309 232 676 A 5 / LA 5 137 775 145 936 154 097 162 258 170 419 178 580 186 741 194 902 A 6 / LA 6 119 056 125 553 132 050 138 547 145 044 151 541 158 038 164 535 A 7 / LA 7 102 485 107 585 112 685 117785 122 885 127 985I A 8 / LA 8 90 641 94 294I I\ B 1 119 056 125 553 132 050 138 547 145 044 151 541 158 038 164 535 B 2 103 160 107 995 112 830 117 665 122 500 127 335 132 170 137 005 B 3 86 526 90 548 94 570 98 592 102 614 106 636 110 658 114 680 B 4 74 838 78 325 81 812 85 299 88 786 92 273 95 760 99 247 B 5 66 894 69 718 72 542 75 366I C 1 72 873 75 805 78 737 81 669 84 601 87 533 90 465 93 397 C 2 63 417 66 103 68 789 71 475 74 161 76 847 79 533 82 219 C 3 59 229 61 524 63 819 66 114 68 409 70 704 72 999 75 294 C 4 53 563 55 717 57 871 60 025 62 179 64 333 66 487 68 641 C 5 49 375 51 412 53 449 55 486I D 1 55 826 58 239 60 652 63 065 65 478 67 891 70 304 72 717 D 2 50 924 53 073 55 222 57 371 59-520 61 669 63 818 65 967 D 3 47 481 49 489 51 497 53 505 55 513 57 521 59 529 61 537 D 4 44 873 46 620 48 367 50 114I (b) The table of basic monthly salaries in Article 63 of the conditions of employment of other servants is replaced by the following : Category Group Class 1 2 3 4 A I II III 127 623 92 634 77 842 143 424 101 656 81 310 159 225 110 678 84 778 175 026 119 700 88 246 B IV V 74 781 58 741 82 100 62 611 89 419 66 481 96 738 70 351 C VI VII 55 864 50 006 59 154 51 705 62 444 53 404 65 734 55 103 D VIII IX 45 194 43 525 47 856 44 131 50 518 44 737 53 180 45 343 No L 180/6 Official Journal of the European Communities 12. 7. 85 Article 3 With effect from 1 July 1983, the fixed allowance referred to in Article 4 (a) of Annex VII to the Staff Regulations shall be :  Bfrs 2 459 per month for officials in grade C 4 or C 5,  Bfrs 3 769 per month for officials in grade C 1 , C 2 or C 3 . Article 4 1 . Pensions for which entitlement has accrued by 1 July 1983 shall be calculated from that date for officials and temporary staff, other than temporary staff covered by Article 2 (d) of the conditions of employment, by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regu ­ lation . 2 . Pensions for which entitlement has accrued by 1 July 1983 shall be calculated from that date for temporary staff covered by Article 2 (d) of the conditions of employment by reference to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 (a) of this Regulation . Article 3 1 . With effect from 1 May 1983, the weightings applicable to the remuneration of offi ­ cials and other servants employed in one of the countries listed below shall be as follows : 122,2 103,2 183.6 373,2 112.7 263,6 Greece Portugal Yugoslavia Israel Turkey Egypt 2. With effect from 16 May 1983, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Italy :  except Varese  Varese Chile 104,5 107,7 249,5 3 . With effect from 1 July 1983, the weightings applicable to the remuneration of offi ­ cials and other servants employed in one of the countries listed below shall be as follows : Greece Italy :  except Varese  Varese Portugal Yugoslavia Turkey Chile Egypt Israel 100,0 96,1 v 99,0 " 74,3 100,7 89,9 146,7 263,7 191,6 4. With effect from 1 May 1983 , the weighting applicable to the pension, in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, for a person in receipt of a pension who justifies having his residence in the country mentioned below shall be as follows : Greece 122,2 12. 7. 85 Official Journal of the European Communities No L 180/7 5 . With effect from 16 May 1983, the weighting applicable to the pension, in accord ­ ance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations, for a person in receipt of a pension who justifies having his residence in the country mentioned below shall be as follows : Italy 104,5 6 . With effect from 1 July 1983, the weightings applicable to the pension shall be fixed in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations. Article 6 With effect from 1 July 1983, the table in Article 10 ( 1 ) of Annex VII to the Staff Regula ­ tions is replaced by the following : Entitled to household allowance Not entitled to household allowance First to 15th day From 16th day First to 15th day From 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1598 752 1 098 630 A 4 to A 8 and LA 4 to LA 8 l ||I and category B 1550 703 1 051 549 Other grades 1406 656 905 453 Article 7 With effect from 1 July 1983, the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 for shiftwork shall be fixed at Bfrs 7 126, Bfrs 11 758 and Bfrs 16 033 . Article 8 With effect from 1 July 1983, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 2,549941 . With effect from 1 July 1983, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 1,132395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 (3). Article 9 With effect from 1 July 1984 : (a) The table of basic monthly salaries in Article 66 of the Staff Regulations is replaced by the following : 0 OJ No L 38, 13 . 2. 1976, p. 1 . (2) OJ No L 56, 4. 3 . 1968 , p. 8 . (3) OJ No L 20, 26. 1 . 1980, p. 1 . No L 180/8 Official Journal of the European Communities 12. 7. 85 Grade Step 1 2 3 4 5 6 7 8 A 1 286 078 301 275 316 472 331 669 346 866 362 063 A 2 253 875 268 376 282 877 297 378 311 879 326 380 A 3 / LA 3 210 253 222 937 235 621 248 305 260 989 273 673 286 357 299 041 A 4 / LA 4 176 632 186 533 196 434 206 335 216 236 226 137 236 038 245 939 A 5 / LA 5 145 627 154 254 162 881 171 508 180 135 188 762 197 389 206 016 A 6 / LA 6 125 844 132 711 139 578 146 445 153 312 160 179 167 046 173 913 A 7 / LA 7 108 327 113718 119 109 124 500 129 891 135 282 II\ A 8 / LA 8 95 808 99 670 I B 1 125 844 132 711 139 578 146 445 153 312 160 179 167 046 173 913 B 2 109 039 114 150 119 261 124 372 129 483 134 594 139 705 144816 B 3 91 458 95 709 99 960 104 211 108 462 112713 116 964 121 215 B 4 79 104 82 790 86 476 90 162 93 848 97 534 101 220 104 906 B 5 70 708 73 692 76 676 79 660 C 1 80 684 83 937 87 190 90 443 93 696 96 949 100 202 103 455 C 2 70 177 73 159 76 141 79 123 82 105 85 087 88 069 91 051 C 3 65 464 68 018 70 572 73 126 75 680 78 234 80 788 83 342 C 4 59 144 61 542 63 940 66 338 68 736 71 134 73 532 75 930 C 5 54 548 56 780 59 012 61 244 D 1 61 638 64 333 67 028 69 723 72 418 75 113 77 808 80 503 D 2 56 202 58 595 60 988 63 381 65 774 68 167 70 560 72 953 D 3 52 309 54 547 56 785 59 023 61 261 63 499 65 737 67 975 D 4 49 322 51 343 53 364 55 385 (b)  'Bfrs 4 325 is replaced by 'Bfrs 4 329 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  'Bfrs 5 571 ' is replaced by 'Bfrs 5 577' in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  ' Bfrs 9 952' is replaced by 'Bfrs 9 961 ' in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  'Bfrs 4 977' is replaced by 'Bfrs 4 982' in the first subparagraph of Article 3 of Annex VII to the Staff Regulations . Article 10 With effect from 1 July 1984 : (a) The table of basic monthly salaries in Article 20 of the conditions of employment of other servants is replaced by the following : 12. 7 . 85 Official Journal of the European Communities No L 180/9 Grade Step 1 2 3 4 5 6 7 8 A 1 286 078 301 275 316 472 331 669 346 866 362 063 A 2 253 875 268 376 282 877 297 378 311 879 326 380 II A 3 / LA 3 210 253 222 937 235 621 248 305 260 989 273 673 286 357 299 041 A 4 / LA 4 176 632 186 533 196 434 206 335 216 236 226 137 236 038 245 939 A 5 / LA 5 145 627 154 254 162 881 171 508 180 135 188 762 197 389 206 016 A 6 / LA 6 125 844 132 711 139 578 146 445 153 312 160 179 167 046 173 913 A 7 / LA 7 108 327 113718 119 109 124 500 129 891 135 282 A 8 / LA 8 95 808 99 670 III B 1 125 844 132 711 139 578 146 445 153 312 160 179 167 046 173 913 B 2 109 039 114 150 119 261 124 372 129 483 134 594 139 705 144816 B 3 91 458 95 709 99 960 104 211 108 462 112713 116 964 121 215 B 4 79 104 82 790 86 476 90 162 93 848 97 534 101 220 104 906 B 5 70 708 73 692 76 676 79 660 I \ C 1 77 027 80 126 83 225 86 324 89 423 92 522 95 621 98 720 C 2 67 033 69 872 72 711 75 550 78 389 81 228 84 067 86 906 C 3 62 605 65 031 67 457 69 883 72 309 74 735 77 161 79 587 C 4 56 616 58 893 61 170 63 447 65 724 68 001 70 278 72 555 C 5 52 191 54 344 56 497 58 650 I D 1 59 007 61 558 64 109 66 660 69 211 71 762 74 313 76 864 D 2 53 824 56 096 58 368 60 640 62 912 65 184 67 456 69 728 D 3 50 189 52 311 54 433 56 555 58 677 60 799 62 921 65 043 D 4 47 431 49 277 51 123 52 969 \ (b) The table of basic monthly salaries in Article 63 of the conditions of employment of other servants is replaced by the following : Category Group Class 1 2 3 4 A I II III 134312 97 484 81 919 150 951 106 981 85 568 167 590 116 478 89 217 184 229 125 975 92 866 B IV V 78 696 61 814 86 399 65 887 94 102 69 960 101 805 74 033 C VI VII 58 787 52 619 62 249 54 409 65 711 56 199 69 173 57 989 D VIII IX 47 558 45 800 50 358 46 438 53 158 47 076 55 958 47 714 1 No L 180/ 10 Official Journal of the European Communities 12. 7. 85 Article 11 With effect from 1 July 1984, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 2 599 per month for officials in grade C 4 or C 5,  Bfrs 3984 per month for officials in grade C 1 , C 2 or C 3 . Article 12 1 . Pensions for which entitlement has accrued by 1 July 1984 shall be calculated from that date for officials and temporary staff, other than temporary staff covered by Article 2 (d) of the conditions of employment, by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 9 (a) of this Regu ­ lation . 2. Pensions for which entitlement has accrued by 1 July 1984 shall be calculated from that date for temporary staff covered by Article 2 (d) of the conditions of employment by reference to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 10 (a) of this Regulation . Article 13 With effect from 1 July 1984, the table in Article 10 ( 1 ) of Annex VII to the Staff Regula ­ tions is replaced by the following : Entitled to household allowance Not entitled to household allowance First to 15th day From 16th day First to 15th day From 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1689 795 1161 666 A 4 to A 8 and LA 4 to LA 8 and category B 1638 743 1111 580 Other grades 1 486 693 957 479 Article 14 With effect from 1 July 1984, the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 for shiftwork shall be fixed at Bfrs 7 532, Bfrs 12 428 and Bfrs 16 947. Article 15 With effect from 1 July 1984, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 2,695288 . With effect from 1 July 1984, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 1,132395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 . 12. 7. 85 Official Journal of the European Communities No L 180/11 Article 16 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1985. For the Council The President J. SANTER